UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6958


ANTHONY WRIGHT,

                  Plaintiff - Appellant,

          v.

KENNETH E. LASSITER; CARLTON B. JOYNER; VAN MCCULLOUGH;
BETTY BROWN; R. SPEER; B. VINES; TERRI C. STRATTON,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-ct-03245-D)


Submitted:   October 29, 2015               Decided:   February 17, 2016


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Anthony Wright, Appellant Pro Se.         Judith Maria Estevez,
Assistant Attorney General, Kimberly D. Grande, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Wright, a North Carolina inmate, filed a complaint

pursuant to 42 U.S.C. § 1983 (2012) and the Religious Land Use

and   Institutionalized             Persons         Act,     42     U.S.C.    § 2000cc      to

§ 2000cc-5       (2012)        (RLUIPA),        alleging          that     several     prison

officials       substantially        burdened          his    religious       exercise       by

prohibiting him and other Rastafarian inmates from celebrating

certain     holy    days     with    a    communal         feast.    The    district    court

granted defendants’ motion for summary judgment on the ground

that Wright failed to make a prima facie showing that defendants

substantially        burdened       his    religious         exercise.       We    affirm    in

part, vacate in part, and remand for further proceedings.

      RLUIPA analysis proceeds in two steps. First, the inmate

“bears    the      initial     burden      to       demonstrate      that    the     prison’s

policy    exacts      a    substantial          burden       on   religious       exercise.”

Incumaa v. Stirling, 791 F.3d 517, 525 (4th Cir. 2015). “If the

inmate clears this hurdle, the burden shifts to the government

to prove its policy furthers a compelling governmental interest

by the least restrictive means.” Id.

      The district court reasoned that because the prison allowed

Wright other ways of exercising his religious beliefs, including

weekly worship and private prayer, the denial of the holy feasts

did   not    amount       to    a   substantial            burden    under    RLUIPA.       But

“RLUIPA’s       ‘substantial         burden’          inquiry        asks     whether       the

                                                2
government has substantially burdened religious exercise . . .

not whether the RLUIPA claimant is able to engage in other forms

of    religious       exercise.”      Holt    v.    Hobbs,    135    S.     Ct.     853,    862

(2015). The district court’s reliance on alternative means of

worship    was    therefore,         at    least    with     respect       to   the     RLUIPA

claim, in error. We accordingly vacate its judgment.

       On remand, if the district court concludes that Wright has

demonstrated          that   the    prison’s       denial    of     his    proposed        holy

feasts constitutes a substantial burden under RLUIPA, then it

should consider whether that burden “is the least restrictive

means of furthering [a] compelling governmental interest.” 42

U.S.C.    § 2000cc-1.         This    is     an    exacting    standard,          Holt, 135
S. Ct. at 864, but it is not applied without some measure of

deference.       “Lawmakers         supporting      RLUIPA    were        mindful     of   the

urgency    of    discipline,         order,       safety,    and    security       in    penal

institutions.” Cutter v. Wilkinson, 544 U.S. 709, 723 (2005).

The    Act’s    standards       are       therefore    to    be     applied       with     “due

deference to the experience and expertise of prison and jail

administrators          in     establishing          necessary       regulations            and

procedures       to    maintain      good     order,    security       and      discipline,

consistent with consideration of costs and limited resources.”

Id.

       With respect to Wright’s § 1983 First Amendment claim, we

note    that     while       “the    availability       of    alternative         means     of

                                              3
practicing      religion          is    a    relevant    consideration,”            Holt, 135
S. Ct. at 862, it is not the only consideration. Rather it is

one     of    four    factors          used     to     evaluate      the     constitutional

reasonableness of prison regulations. Turner v. Safley, 482 U.S.
78, 89-91 (1987). We therefore vacate and remand the district

court’s      grant    of       summary       judgment    to    defendants      on    Wright’s

§ 1983       claim.       On    remand,       the     district      court    should     apply

Turner’s four-factor test in the first instance.

       While we vacate the district court’s judgment with respect

to these two issues, we affirm with respect to others. We affirm

to the extent that Wright seeks monetary damages from defendants

for wrongfully violating RLUIPA, Rendelman v. Rouse, 569 F.3d
182, 189 n.2 (4th Cir. 2009), and to the extent that he seeks

monetary damages under 42 U.S.C. § 1983 from defendants in their

official capacities. Cromer v. Brown, 88 F.3d 1315, 1332 (4th

Cir.    1996).       We    also       affirm    the     district     court’s        denial    of

Wright’s       motions         for     an    audit     and    for    an     order    removing

Defendant Stratton from her position pending resolution of the

case.

       Our    opinion          does    not   prohibit        the   parties    from    further

developing the summary judgment record on remand. We conclude,

however, that the court improperly granted summary judgment on

the ground that Wright has not made a prima facie showing that

the    prison    substantially              burdened    his    religious      exercise.       We

                                                 4
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid in the decisional process.

                                                         AFFIRMED IN PART;
                                                          VACATED IN PART;
                                                              AND REMANDED




                                      5